DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 April 2021 has been entered.
 Response to Amendment

The amendment filed on 2 April 2021 has been entered. Claim(s) 1-10, 14-16 and 18 remain pending in this application. Claim(s) 11-13 and 17 have been cancelled.  
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claims 15 and 16 recite the limitation “the axial longitudinal section” in Lines 3 and 2 respectively, which should be “an axial longitudinal section”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bellomi (U.S. Pre-grant Publication 2017/0122258), hereinafter Bellomi, in view of Hoffman (U.S. Pre-grant Publication 2009/0145581), hereinafter Hoffman.

Regarding Independent Claim 1 and Claim 15, Bellomi teaches a rocket engine (Paragraph 0002 – the system is an engine used for a spacecraft/rocket) having a thrust chamber (Figure 1) bounded by a casing construction (4, 7 and 14 – Figure 1 – the casing construction surrounds the chamber, 8) with a thrust chamber longitudinal axis (3), wherein the casing construction includes at least one cooling channel (14) in fluidic connection with a source of a cooling medium (Paragraph 0040 – the channel, 14, guides a cooling medium therefore it is in fluid connection with the cooling medium), 
wherein the cooling channel is traversed by a plurality of bridge elements (22) around which the cooling medium flows (Figure 1- Paragraph 0043 – the bride elements, 22, are located in the channel, 14, and perturb the flow of the cooling medium therefore the cooling medium flows around the bridge elements) and which each extend only over a part of the length of the cooling channel measured along the chamber longitudinal axis (Figure 1 – each of the bridge elements extend only a small distance of the cooling channel), and which connect two casing wall pieces (12 and 13), bounding the cooling channel on the inside and on the Figure 1 – the casing walls, 12 and 13, bound the cooling channel, 14, and are connected to one another by the bridge elements), 
wherein the two casing wall pieces are formed of annular wall parts arranged concentrically within one another (Figure 1 – the two casing walls, 12 and 13, are concentric about the axis, 3, and are annular) and separated from one another by a radial annular space (Figure 1 – the walls, 12 and 13 are separated by the radial space created by the cooling channel, 14), 
wherein at least a partial number of the bridge elements, when viewed in the sectional area, are oriented with their web longitudinal direction at an acute angle obliquely with respect to the thrust chamber longitudinal axis (Figures 1-6 and 8a and 8b – Paragraphs 0048, 0051 and 0057 – at least figures 5, 6 and 8a and 8b show bridges, 22, that are arranged at different angles with regards to the flow of the cooling medium and therefore with respect to the chamber longitudinal axis, where they at oblique angles, specifically Figure 6 shows the bridges, 22, at oblique angles to the chamber longitudinal axis which would run left to right as shown by the curvature of the end wall, 12 and 13; further since the angle of the bridges are not perpendicular then they will necessarily have acute angles; even further the shapes of the bridges shown in Figures 8a and 8b show airfoil shapes which are curved shapes that are oriented at acute angles in order to use the airfoil shape to direct the flow).
Bellomi further teaches that the bridge elements act as part of a heat exchanger (Paragraph 0021) and may have differing orientations and geometries (Paragraph 0048, Lines 7-13 and Lines 27 -31 and Paragraph 0057
Bellomi does not explicitly teach (Claim 1) wherein at least a partial number of the bridge elements are implemented as bridge webs which are longer than they are wide when viewed in a sectional area oriented along the casing wall pieces; wherein at least a partial number of the bridge webs, when viewed in the sectional area, are oriented with their web longitudinal direction parallel to the thrust chamber longitudinal axis and respectively have a first length measured in parallel to the thrust chamber longitudinal axis as well as a first width measured perpendicularly to the thrust chamber longitudinal axis, the first length being larger than the first width; a partial number of the bridge webs, when viewed in the sectional area, oriented with their web longitudinal direction at an acute angle obliquely with the thrust chamber longitudinal axis and respectively with a second length measured in parallel to the thrust chamber longitudinal axis as well as a second width measured perpendicularly to the thrust chamber longitudinal axis, the second length being larger than the second width; (Claim 15) wherein edges of the bridge webs arranged upstream or downstream relative to the main flow direction of the cooling medium, when viewed in the axial longitudinal section through the thrust chamber longitudinal axis, run perpendicularly to surfaces of the casing wall pieces bordering on the cooling channel.
However, Hoffman teaches a heat exchanger structure (Figure 21 - Abstract, Line 1- the system is for a heat sink which is a heat exchange structure) with (Claim 1) bridge elements (137 – the fins are protrusions similar to the bridges of Bellomi) between two annular walls (136 and 139) wherein at least a partial number of the bridge elements are implemented as bridge webs which are longer than they are wide when viewed in a sectional area oriented along the casing wall pieces (Figure 21 – bridge elements, 137, on the left end and right end of the wall, 136, are two groups of bridge elements that have cross sectional geometries along the wall, 136, that are longer in the coolant flow direction, 141, than they are wide, which is perpendicular to the flow direction and thus the two groups of bridge elements are bridge webs), 
wherein at least a partial number of the bridge webs, when viewed in the sectional area, are oriented with their web longitudinal direction parallel to the chamber longitudinal axis (Figure 21 – the bridge webs, 137, on the left side of the wall, 136, are oriented such that their web longitudinal direction, along the length in the flow direction, 141, is parallel to a chamber longitudinal axis, which runs parallel to the flow in the chamber, 140) and respectively have a first length measured in parallel to the chamber longitudinal axis (Figure 21 – the group of bridge webs on the left of the wall, 136, have a first length in the direction of the flow, 141, which is parallel to the chamber longitudinal axis) as well as a first width measured perpendicularly to the chamber longitudinal axis (Figure 21 – the group of bridge webs on the left of the wall, 136, have a width, which is perpendicular to the direction of the flow, 141, which is a chamber longitudinal axis), the first length being larger than the first width (Figure 21 – the first length is larger than the first width);
wherein at least a partial number of the bridge webs (Figure 21 – the bridge webs on the right of the wall, 136, are a second partial number of bridge webs), when viewed in the sectional area, are oriented with their web longitudinal direction at an acute angle obliquely with respect to the chamber longitudinal axis (Figure 21 – Paragraph 0124, Lines 10-15 – the bridge webs may have an acute angle with respect to the chamber longitudinal axis) and respectively have a second length measured in parallel to the thrust chamber longitudinal axis Figure 21 – the group of bridge webs on the right of the wall, 136, have a second length in the direction of the flow, 141, which is parallel to the chamber longitudinal axis) as well as a second width measured perpendicularly to the thrust chamber longitudinal axis (Figure 21 – the group of bridge webs on the right of the wall, 136, have a second width, which is perpendicular to the direction of the flow, 141, which is a chamber longitudinal axis), the second length being larger than the second width (Figure 21 – the second length is larger than the second width); 
(Claim 15) wherein edges of the bridge webs arranged upstream or downstream relative to the main flow direction of the cooling medium, when viewed in the axial longitudinal section through the chamber longitudinal axis, run perpendicularly to surfaces of the casing wall pieces bordering on the cooling channel (Figures 16D, 16E and 21 – the leading and trailing edges of the bridge elements, 137, which are the edges of the bridge webs upstream and downstream relative to the flow direction, 114, are perpendicular to the surfaces of the casing wall pieces, 136).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bellomi by making (Claim 1) at least a partial number of bridge elements being implemented as bridge webs which are longer than they are wide when viewed in a sectional area oriented along the casing wall pieces, wherein at least a partial number of the bridge webs, when viewed in the sectional area, are oriented with their web longitudinal direction parallel to the thrust chamber longitudinal axis and respectively have a first length measured in parallel to the thrust chamber longitudinal axis as well as a first width measured perpendicularly to the thrust chamber Claim 15) the edges of the bridge webs arranged upstream or downstream relative to the flow direction, when viewed in the axial longitudinal section through the chamber longitudinal axis, run perpendicularly to surfaces of the casing wall pieces bordering on the cooling channel, as taught by Hoffman, since the chamber longitudinal axis is similar to the thrust chamber longitudinal axis of Bellomi, in order to provide structures that are optimally shaped in recognition of convective heat transfer, conductive heat transfer and flow resistance (Hoffman – Paragraph 0042) and delivers optimized cooling efficiency per the local physical properties of the coolant media (Hoffman – Paragraph 0044).

Regarding Claim 2, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are arranged with, referring to a circumferential direction of the thrust chamber, mutual angular offset in the cooling channel (Figures 2 and 6 – Paragraph 0048, Lines 18-27 and Paragraphs 0051 and 0057 – the bridges may be set at mutual angular offsets as shown in Figures 2 and 6).

Regarding Claim 3, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are arranged with, referring to the chamber longitudinal axis, mutual longitudinal offset in the cooling channel (Figure 1 - Paragraphs 0051 and 0057 – the bridges, 22, may be longitudinally offset along the longitudinal axis as shown in Figure 1).

Regarding Claims 4 and 5, Bellomi in view of Hoffman teach the invention as claimed and discussed above.
Bellomi in view of Hoffman do not explicitly teach wherein each bridge element has, in the flow direction of the cooling medium in the cooling channel, an extent which is not more than 20% (Claim 4) or not more than 1% (Claim 5) of the length of the cooling channel measured in the flow direction.
However, Bellomi teaches the size, geometry and orientation may be changed to obtain a given turbulence of the cooling fluid, a desired heat exchanger surface, provide stability to the casing (Paragraph 0051) and to obtain a desired detachment of the fluid on the bridge (Paragraph 0057
Therefore since the general conditions of the claim, i.e. that bridge elements are provided in a cooling channel, were taught in the prior art by Bellomi in view of Hoffman, it is not inventive to discover the optimum size/geometry/orientation and therefore the extent along the flow direction of the cooling medium by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified have the size/geometry/orientation of the bridge such that its extent along the flow direction of the cooling medium to be not more than 20% (Claim 4) or not more than 1% (Claim 5) of the length of the cooling channel measured in the flow direction in order to provide a desired flow turbulence, heat exchange surface, structural stability and detachment of the fluid from the bridge.

Regarding Claims 6, 7 and 8, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein cooling channel extends over the entire annular circumference (Figures 1 and 2 – the cooling channel, 14, is shown to be symmetrical about the axis, 3, and therefore extends over the entire annular circumference, which includes an angular width of at least 180o (Claim 6) and at least 30o(Claim 7)).

Regarding Claim 9, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are at least one of different shape or of different sizes (Figures 2 and 6 – Paragraph 0048, Lines 7-13 – the bridge elements may have differing dimensions/sizes or geometries/shapes).

Regarding Claim 10, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are of the same shape and of the same size (Figures 2 and 6 – Paragraph 0048, Lines 7-13 – the bridge elements may have the same dimensions/sizes or geometries/shapes).

Regarding Claim 14, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge webs, when viewed in the sectional area, have one of a rectilinear web shape (Paragraph 0048, Lines 16-18 – the bridges may have a rectangular cross-section, which is a rectilinear web shape), a curved web shape (Figures 8a and 8b – the bridges may have a curved web shape as shown in the figures), or a kinking web shape (This limitation is listed as an alternative and therefore is not required as other alternative have been taught).

Regarding Claim 18, Bellomi in view of Hoffman teach the invention as claimed and discussed above. Bellomi further teaches wherein at least a partial number of the bridge elements are produced with the two casing wall pieces in one piece continuously without joints (Paragraph 0053 – the walls and the bridge elements are made by additive manufacturing as one piece and therefore are without joints).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bellomi in view of Hoffman as applied to claim 1 above, and further in view of Tibbott (U.S. Pre-grant Publication 2008/0063524), hereinafter Tibbott.

Regarding Claim 16, Bellomi in view of Hoffman teach the invention as claimed and discussed above.
Bellomi in view of Hoffman does not explicitly teach wherein the bridge webs have a trapezium-shaped cross-section in the axial longitudinal section through the thrust chamber longitudinal axis.
However, in a related field of endeavor Tibbott teaches cooling features/bridge elements (Figure 8d, Element 55) between to casing walls (Figure 8d, Elements 32 and 33) wherein the features have a trapezium-shaped cross-section (Figure 8d – the cross-section of the feature/bridging element, 55, has a trapezium-shaped cross-section).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Bellomi in view of Hoffman by making the cross-section in the axial longitudinal section through the thrust chamber longitudinal axis be trapezium shaped, as suggested and taught by Tibbott, in order to induce stronger and/or more vortices (Tibbott – Paragraph 0054).

Response to Arguments
Applicant's arguments filed 2 April 2021 have been fully considered but they are not persuasive.

In response to Applicant’s argument that Bellomi does not disclose bridge elements at an acute angle obliquely with respect to the thrust chamber longitudinal axis it is respectfully pointed out that Applicant relies describes the depiction of Figure 6 as showing the bridge elements being perpendicular to the longitudinal axis but it is contended that such a definitive and exact measurement could not be gleaned from the depiction shown in Figure 6.  As shown in the annotated figure below the bridge elements are angled to the longitudinal axis and not perpendicular to it as the axis of the cross-section of the bridge element that has been added for clarification would have to be parallel to the faces of the wall shown at the right side of the figure.  Further Figures 8a and 8b show airfoil shapes which would not be used in an orientation that is perpendicular to the flow/longitudinal axis as it would negate any benefit from the use of the airfoil shape.  Thus there are many examples of the bridge elements being oriented such that they are at an acute angle with respect to the longitudinal axis of the thrust chamber.


    PNG
    media_image1.png
    483
    758
    media_image1.png
    Greyscale

Figure 1 - Annotated figure from Bellomi

In response to Applicant’s argument that one of ordinary skill in the art would not take into consideration the teachings of Hoffman it is respectfully pointed out that the Applicant relies teachings from Hoffman that were not used and further regarding subject matter that was not claimed by the Applicant.  Further Applicant uses specific example embodiments of Hoffman, i.e. copper and specific sizes of fins, for the basis of the arguments when Hoffman does not limit the teachings to only the embodiments argued.  For instance Applicant points Hoffman using copper as possible material as a reason one of ordinary skill in the art would not look to Hoffman.  However, the rejection above does not use the teachings of materials of the bridge elements but rather relies on teaches of the shape and orientation of the bridge elements to effect the heat transfer properties due effects on the cooling fluid flow.  Even .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Therefore Applicant’s argument that Hoffman does not show a thrust chamber longitudinal axis does not take into account that the chamber longitudinal axis of Hoffman is similar to the thrust chamber longitudinal axis of Bellomi and thus the combination of Bellomi 

Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741